Citation Nr: 1229825	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  96-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for arthritis of multiple joints.

3. Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, and has subsequently been transferred to the RO in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  

In June 2009, the Board remanded the issue of entitlement to service connection for residuals of a sexually transmitted disease (STD) as a statement of the case (SOC)was not issued pursuant to Manlincon v. West, 12  Vet. App. 238 (1998).  In February 2010, the RO issued an SOC.  However, as yet, no substantive appeal, VA Form 9 or equivalent, has been filed which would perfect that appeal.  Moreover, the record reflects that issue was not thereafter addressed in any written communication from the Veteran or his representative.  The Board has therefore concluded that the Veteran is not currently seeking appellate review with respect to reopening of the claim for service connection for residuals of a STD.


FINDING OF FACT

In a statement received in July 2012, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of entitlement to service connection for hypertension, arthritis of multiple joints, and a gastrointestinal disorder.
CONCLUSION OF LAW

With respect to the issues of entitlement to service connection for hypertension, arthritis of multiple joints, and a gastrointestinal disorder, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011). 

As reflected in the record, in a statement received in July 2012, the Veteran withdrew his appeal with respect to the claims of service connection for hypertension, arthritis of multiple joints, and a gastrointestinal disorder; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claims of service connection for hypertension, arthritis of multiple joints, and a gastrointestinal disorder.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


